DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. §§ 101, 102, and 103 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. §§ 101, 102, and 103 has been withdrawn.
Allowable Subject Matter
Claims 1-7, 9-13, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach or render obvious an Artificial Intelligence (AI) based asset maintenance system having all of the recited structure and steps, including at least a parametrized data model, the parameterized data model including nodes representing the assets and relationships between the nodes established per the hierarchical arrangement and the parameterized data model stores the current data from the different types of data sources in a common format, identify at least one of the assets vulnerable to the damage mechanisms and a most applicable damage mechanism of the damage mechanisms corresponding to the at least one vulnerable asset, determine, using an AI based parameter model, most significant operating parameters affecting the at least one vulnerable asset, the most significant operating parameters corresponding to the most applicable damage mechanism within the at least one vulnerable asset; obtain, using an AI-based projection model, projections for the corrosion based on time series data of operating parameters including the most significant operation parameters, 
Regarding claim 11, the prior art of record does not teach or render obvious a method of monitoring and maintaining assets having all of the recited steps and structure, including analyzing the current data via a parameterized data model for storage to the data repository, the parameterized data model including nodes representing the one or more assets and relationships between the nodes established per a hierarchical arrangement of the one or more assets and the analyzing including identifying attributes of the nodes corresponding to the assets from the current data, wherein the parameterized data model stores the current data from the different types of data sources in a common format, obtaining an initial corrosion output for hardware associated with 
Regarding claim 16, the prior art of record does not teach or render obvious a non-transitory storage medium comprising machine-readable instructions that cause at least one processor to do processor things having all of the recited processor things that the instructions cause the processor to do, including store, using a parameterized data model representing the entity, the current data received from the data sources, the parameterized data model including nodes representing the assets and relationships between the nodes established per the hierarchical arrangement, wherein the parameterized data model stores the current data from the different types of data sources in a common format, identify at least one of the assets vulnerable to the damage mechanisms and a most applicable damage mechanism within the damage mechanisms for the at least one vulnerable asset, determine, using an artificial intelligence (AI) based parameter model, most significant operating parameters affecting the at least one vulnerable asset, the most significant operating parameters influence the damage mechanism within the at least one vulnerable asset, obtain, using an AI-based projection model, projections for the corrosion for the assets based on time series data of operating parameters including the most significant operation parameters, the AI-based projection model enabling what-if analysis of continuation and variation of the operating parameters by projecting the time series data from the current data associated with the corrosion, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEO T HINZE/
Patent Examiner
AU 2853
05 February 2021     

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853